         Case 7:19-cv-00764-RDP Document 30 Filed 02/02/21 Page 1 of 1                                 FILED
                                                                                              2021 Feb-02 PM 12:10
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               WESTERN DIVISION
 JENNY RENIGH HUETT,                             }
                                                 }
        Plaintiff,                               }
                                                 }
 v.                                              }    Case No.: 7:19-CV-00764-HNJ
                                                 }
 SOCIAL SECURITY                                 }
 ADMINISTRATION, COMMISSIONER,                   }
                                                 }
        Defendant.                               }


                                 MEMORANDUM OPINION

       On December 29, 2020, the Magistrate Judge’s Report and Recommendation was entered

recommending that the court affirm the Commissioner’s decision. The parties were allowed

therein fourteen (14) days in which to file objections to the Report and Recommendation. No

objections have been filed.

       After careful consideration of the record in this case and the Magistrate Judge’s Report and

Recommendation, the court hereby ADOPTS the Report of the Magistrate Judge and ACCEPTS

his Recommendation. In accordance with the Recommendation, the court finds that the

Commissioner’s decision is due to be affirmed.

       An order in accordance with this Memorandum Opinion will be entered.

       DONE and ORDERED this February 2, 2021.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE
